435 F.2d 1311
ESTATE of H. B. HUNDLEY, Deceased, George H. Beuchert, Jr., and William J. McWilliams, Co-Executors, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee (two cases).ESTATE of H. B. HUNDLEY, Deceased, George H. Beuchert, Jr., and William J. McWilliams, Co-Executors, Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Appellant.
Nos. 14698-14700.
United States Court of Appeals, Fourth Circuit.
Argued January 7, 1971.
Decided February 8, 1971.

Appeal from the Decisions of the United States Tax Court.
John M. Bixler, Washington, D. C. (Robert D. Heyde, Miller & Chevalier, Washington, D. C., on the brief), for appellant.
David English Carmack, Atty., Department of Justice (Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, and Loring W. Post, Attys., Department of Justice, on the brief), for appellees.
Before WINTER, CRAVEN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
On consideration of the briefs, record and argument, we affirm on the opinion of the Tax Court, Estate of H. B. Hundley v. CIR, 52 T.C. 495 (1969). These cases are remanded to the Tax Court in accordance with the stipulation of the parties for purposes of deciding the taxpayers' claims to additional deductions for (1) legal expenses and costs incurred and paid with respect to the appeal of the Tax Court's decisions, and (2) for interest expense attributable to the liability for payment of the gift tax deficiency.


2
Affirmed and remanded for further proceedings.